DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation from claim 12 that “after the forming the penetration hole and before forming the switching path, a spacing between the nozzle and the workpiece is increased” must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following reasons:
“2379208.doc” should be removed.
The first sentence should be a complete sentence.  Also recommend removal of the term, “planar” in the first sentence, removal of and/or from both the first and second sentences, and a closing parentheses in the first sentence.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The paragraph describing step A on page 8, lines 11-18 is unclear as to whether movement takes place along the “lateral spacing of a+b (FIG. 3)” of line 12 or whether there is no lateral movement during step A (referring to fig. 4, where arrows are shown for steps B-D but not for step A).  If movement is intended during step A, recommend adding an arrow to the drawing for step A in Fig. 4.  If, as the examiner assumes is the case, lateral movement does not take place, recommend inserting “at hole 101’ (FIG. 3)” to lines 11 and 12 of page 8 to read “a penetration is carried out at hole 101’ (FIG. 3) without any throw-up with lateral spacing of a+b (FIG. 3)….”
Recommend changing lines 4-5, page 9 by inserting “and 108’” in order to be consistent with the drawing in fig. 3, which would then read, “In the method variant illustrated here, the length b+c (FIG. 3) of the switching path 107’ and 108’ is 5mm in total.”
The Applicant uses the term “focal position” in describing the lengths “FL” as shown in fig. 4.  As is understood in the art, the distance FL in the drawings would be the focal length—the distance from the focal point to the lens.  In contrast, the focal position is typically understood to be the distance from the focal point to the workpiece.  For example, in US8410395 (one of the Assignee’s patents, entitled “Method for Determining Focal Position”), the focal position is determined “relative to a workpiece” (claim 1).  Should the Applicant intend to define focal position and focal length as equivalent terms, then recommend that the Applicant clarify this with a definition for focal position in the Specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 12, Claim 12 recites that the cookware system is “after the forming the penetration hole and before forming the switching path, a spacing between the nozzle and the workpiece is increased and a focal position of the laser beam is adjusted in the direction of the nozzle.”  However, fig. 4 of the Drawings shows the distance between the nozzle and the workpiece, ADW, as decreasing from 10 mm in step A, to 4 mm in step B, and eventually to 1 mm in step D.  In this case, based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "continuously changing" in claim 1 and “continuously changed” in claim 4 are relative terms which renders the claim indefinite.  The term to "continuously change" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since there is no way of determining the requisite degree of the term to “continuously change,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 1 recites the alternative conjunctions “and/or” in line 7.  However, it is unclear which conjunction the Applicant is referring to—“continuously changing at least two processing parameters during the formation of the penetration hole and continuously changing at least one processing parameter while forming a switching path between the penetration hole and an end point located on the cutting contour” or “continuously changing at least two processing parameters during the formation of the penetration hole or continuously changing at least one processing parameter while forming a switching path between the penetration hole and an end point located on the cutting contour.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “continuously changing at least two processing parameters during the formation of the penetration hole or
The term "partially beside" in claim 1 is a relative term which renders the claim indefinite.  The term "partially beside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the examiner will interpret the phrase as, “or at least 
Claim 1 recites a “switching path between the penetration hole and an end point located on the cutting contour.” The metes and bounds of the claim are indefinite since it is unclear how the switching path is a path when it only switches between two points—a hole and a point.  Since there is no way of determining the requisite degree of the term “switching path,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claim 2 recites a limitation “wherein the switching path extends into the cutting contour.” The metes and bounds of the claim are indefinite since according to claim 1, the switching path consists of an end point that is already “located on the cutting contour” (last line of claim 1).  It was unclear to the examiner whether claim 2 did or did not require an additional point on the cutting contour extending past the end point from claim 1.  Since there is no way of determining the requisite degree of the extent by which the Applicant intended the switching path to extend into the cutting contour, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claim 4 recites a limitation “wherein the processing parameters are continuously changed in a linear manner.” By using the term “linear manner,” the examiner understood that to mean a linear slope, where the change in one variable in comparison to another variable (Δy/Δx) is constant.  It was unclear to the examiner what the change type of variable was claimed for the independent variable (Δx).  In other words, it was unclear which variable was one of the processing parameters being changed with respect to, e.g., time or distance across the workpiece.  Referencing lines 18-20, page 3 from the 
Claim 7 recites a limitation “wherein a focal position of the laser beam is adjusted relative to the nozzle in the direction towards the workpiece during the forming of the penetration hole or on the switching path.”  The examiner understood the focal position to be the distance between the focal point of the laser beam and the workpiece.  Therefore, it was unclear to the examiner what was intended by the limitation “relative to the nozzle” because the examiner had understood the focal position to be a measurement relative to the workpiece and the focal point.  Since there is no way of determining the requisite degree of the term “relative to the nozzle,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.	
Claim 10
Claim 12 recites the limitation “a spacing between the nozzle and the workpiece is increased.”  However, it is unclear how this spacing increases when fig. 4 shows the spacing as decreasing.  For the purpose of this examination, the examiner will interpret claim 12 to state “a spacing between the nozzle and the workpiece is decreased 
Claims 3, 5, 6, 8, 9, and 11 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US-6777641-B2).
Regarding claim 1, Cole teaches a method (“a method,” column 5, line 56) for cutting a workpiece (“of controlling piercing and a transition to cutting,” column 5, lines 56-57) along a predetermined cutting contour (“along a controlled path to cut a hole in or a part from the workpiece 27,” column 7, lines 43-44), the method comprising: discharging a laser beam (beam 47, fig. 1) and a cutting gas (jet of gas 79, fig. 1) from a nozzle (nozzle 78, fig. 1); directing the laser beam (beam 47, fig. 1) to penetrate into the workpiece (workpiece 27, fig. 1) to form a penetration hole (piercing point 80, fig. 1) on the cutting contour (“CNC 9 controls a X-axis servo drive 24 and a Y-axis servo drive 25 to cause relative motion between a cutting head 26 and a workpiece 27 along a controlled path to cut a hole in or a part from the workpiece 27,” column 7, lines 40-44; “the CNC 9 also controls a laser 39,” column 7, line 51; thus, the computer or CNC directs the laser to form the controlled path) or at least beside the cutting contour; and continuously changing (referring to fig. 3, “changes in the Focal Position 127 FIG. 3, Peak Power 129, Frequency 147, Duty Cycle 149 Assist Gas Pressure 153 and Standoff 155 parameters associated with piercing steps T1-T8 119 are linearly interpolated across the Time Increment 121 of the respective step,” column 16, lines 8-13; thus, these parameters change between time increments with a linear slope with respect to time, as depicted in fig. 7 for the focal position) at least two processing parameters during the formation of the penetration hole (fig. 3 shows changes in piercing steps for the focal position 127 and the laser peak power 129; “the mode parameters associated with pierce steps T0 through T8 set the operating mode of the laser, the character of the laser beam used to pierce the hole,” column 13, lines 61-63) or continuously changing at least one processing parameter while forming a switching path between the penetration hole (“pierced hole,” column 6, line 13) and an end point (fig. 4b shows a “Lead In” Tab 98, where during the transition from piercing to cutting, a distance can be predetermined, in this case .1 inches, which is a point where the cutting begins; described column 10, lines 21-28) located on the cutting contour (“laser piercing of metal sheet and plate and transitioning to a cut,” column 2, lines 65-66).
Regarding claim 2, Cole teaches wherein the switching path extends into the cutting contour (fig. 4c shows a module that allows for corners along the cutting contour, where a corner is assumed to be an extension along the cutting corner; described column 10, lines 30-45).
Regarding claim 3, Cole teaches wherein the processing parameters (fig. 3) are selected from a group including focal position (focal position 127), focal diameter (a collimator can be used to set the laser beam diameter, claim 14), spacing between the nozzle and the workpiece (standoff 155, fig. 3), gas pressure (Assist Gas Pressure 153), laser power (Peak Power 129), and cutting speed (Feedrate 123).
Regarding claim 4, Cole teaches wherein the processing parameters are continuously changed in a linear manner (referring to fig. 3, “changes in the Focal Position 127 FIG. 3, Peak Power 129, Frequency 147, Duty Cycle 149 Assist Gas Pressure 153 and Standoff 155 parameters associated with piercing steps T1-T8 119 are linearly interpolated across the Time Increment 121 of the respective step,” column 16, lines 8-13; thus, these parameters changes with a linear slope with respect to time, as depicted in fig. 7 for the focal position).
	Regarding claim 6, Cole teaches wherein a spacing between the nozzle and the workpiece is decreased during the formation of at least one of the penetration hole and the switching path (fig. 14 shows the standoff distance decreasing from .375 inches to .3 inches between time steps T1 and T2).
	Regarding claim 7, Cole teaches wherein a focal position of the laser beam is adjusted relative to the nozzle in the direction towards the workpiece during the forming of the penetration hole or on the switching path (fig. 3, between time steps T6 and T7, the focal position moves toward the workpiece during the formation of the penetration hole, from .75 inches below the workpiece to .08 inches above the workpiece).
	Regarding claim 8, Cole teaches wherein at least one of a laser power of the laser beam (fig. 3, between time steps T0 and T1 the power increases from 2000 watts to 4500 watts) and a pressure of the cutting gas is increased (fig. 3, between time steps T6 and T7, the pressure increases from 2.5 psi to 4.0 psi) during the formation of the penetration hole (“the mode parameters associated with pierce steps T0 through T8 set the operating mode of the laser, the character of the laser beam used to pierce the hole,” column 13, lines 61-63).
	Regarding claim 9, Cole teaches wherein at least one of a laser power of the laser beam and a pressure of the cutting gas is increased during the formation of the switching path (fig. 3, during the formation of the hole, the Assist Gas Pressure 153 reaches a maximum value of 5.0 psi; during the cutting phase, the Assist Gas Pressure 154 is maintained at a value of 5.5 psi).
Regarding claim 10, Cole teaches wherein a spacing between the penetration hole and the cutting contour corresponds to a width of the laser beam (Cole teaches a “kerf width for cutter compensation” 114 in fig. 3, which compensates by removing additional material during the piercing stage to correspond with the additional material removed in the kerf that forms during the cutting stage, described in column 11, line 62 to column 12, line 5; thus the spacing of the hole can be compensated to match the spacing of the cutting).
	Regarding claim 11, Cole teaches wherein the penetration hole is on the cutting contour (“the sample is produced piercing the nine holes in rapid succession then immediately cutting the part from the plate,” column 20, lines 6-8; as taught by Cole, the cutting contour does not necessarily have to be the cutting contour, but in this example taught by Cole, the holes are along the cutting contour).
Regarding claim 12, Cole teaches wherein, after the forming the penetration hole and before forming the switching path, a spacing between the nozzle and the workpiece is decreased (fig. 3, between time steps T7 and T8, the standoff distance 155 decreases) and a focal position of the laser beam is adjusted in the direction of the nozzle (fig. 7, between 171 and 172, the focal position changes from .75 inches below the workpiece to .08 inches above the workpiece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cole, as applied to claims 1-4 and 6-12 above, and in view of Kanaoka et al. (US-5585018-A).
Cole teaches the invention as described above but does not explicitly disclose increasing a cutting speed while forming the switching path (Cole teaches changing the cutting speed or feedrate, e.g., Cole describes “FIG. 4B for controlling the feedrate with respect to the cut path arc radius and all cutting parameters,” column 10, lines 20-21; however, Cole does not explicitly disclose increasing the feedrate).
In the same field of endeavor as laser cutting, Kanaoka teaches increasing a cutting speed (“Cutting conditions of 600W output, 30 Hz pulse frequency, 30% duty cycle and 100 mm/min cutting speed have were changed to 2000W output, 1300 Hz pulse frequency, 60% duty cycle and 900 mm/min cutting speed,” column 2, lines 63-67; Kanaoka teaches a method of laser cutting around a corner using two-side as shown in figs. 13 and 14) while forming the switching path (fig. 19 shows a piercing step S3 followed by a cutting step S5).  As Kanaoka teaches, the advantage of increasing a cutting speed while In this approach, the cutting speed under the second cutting conditions is changed in stages, i.e., 10%, 20%, 40%, 60% and 100% of the cutting speed under the first cutting conditions, during time period T at intervals T1, T1+T2, T1+T2+T3, and T1+T2+T3+T4 in returning from the second cutting conditions to the first cutting conditions, column 1, lines 36-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Cole to include increasing a cutting speed while forming the switch path, in view of the teachings of Kanaoka, by changing the rate of speed of the laser system as taught Cole, in order to increase a cutting speed after cutting a corner in a workpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagahori et al. (US-6316743-B1) teaches why the nozzle moves lower to the workpiece during the cutting stage so as to avoid sputtering attaching to the lens.  This method is adopted by both Cole and Kanaoka and adopted by the Applicant in fig. 4 of the drawing, although claimed to increase in claim 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/18/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761